DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carleton Clauss on 06/09/2021.
The application has been amended as follows: 
Claim 1:
A method of estimating a characteristic of an electrical signal of a wind turbine, the method comprising: 
buffering a sequence of sample values of the wind turbine electrical signal in one or more buffers; buffering a sequence of sample times corresponding with the sequence of sample values in the one or more buffers, wherein time periods represented by the sample times are variable; 
determining a sub-sequence of the buffered sample values to integrate by: 
updating a time integrator by adding to a value of the time integrator a time period represented by a sample time of the sequence of sample times; and 
until a value of the time integrator is less than or equal to an integration period, repeatedly (i) removing an oldest sample value and corresponding oldest sample time from the one or more buffers and (ii) subtracting the time period corresponding to the oldest sample time from the time integrator; and 
estimating the characteristic by integrating the sample values in the sub- sequence.
REASONS FOR ALLOWANCE
Claims 1-6, 8-19 & 22  allowed.
Regarding Claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggests – 
A method of estimating a characteristic of an electrical signal of a wind turbine, the method comprising: 
buffering a sequence of sample values of the wind turbine electrical signal in one or more buffers; 
buffering a sequence of sample times corresponding with the sequence of sample values in the one or more buffers, wherein time periods represented by the sample times are variable; 
determining a sub-sequence of the buffered sample values to integrate by:
updating a time integrator by adding to a value of the time integrator a time period represented by a sample time of the sequence of sample times; and 
until a value of the time integrator is less than or equal to an integration period, repeatedly (i) removing an oldest sample value and corresponding oldest sample time from the one or more buffers and (ii) subtracting the time period corresponding to the oldest sample time from the time integrator; and
estimating the characteristic by integrating the sample values in the sub-sequence.
Claims 2-6, 8-13 & 19 are allowable based on their dependency from claim 1.
Regarding Claim 14, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A method of estimating a characteristic of a wind turbine electrical signal, the method comprising: 
(i) sampling a wind turbine electrical signal to determine a sample value; 
(ii) buffering the sample value, and a sample time associated with the sample value, at one or more buffer addresses of one or more buffers, the one or more buffer addresses being based on a value of a front counter; 
(iii) adding, to a time integrator, a time period associated with the sample time, the time integrator representing a total of the time periods associated with a sub- sequence of 

(v) integrating the sample values in the sub-sequence; 
(vi) incrementing the front counter; and 
(vii) repeating steps (i)-(vi); 
wherein time periods associated with 
Claims 15-18 are allowable based on their dependency from claim 
Regarding Claim 22, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A system, comprising: a wind turbine, comprising: 
a tower; 
a nacelle disposed on the tower; 
a generator disposed in the nacelle; 
a rotor mechanically coupled to the generator and extending from the nacelle; 
a plurality of blades disposed on the rotor; and 
an apparatus for estimating a characteristic of an electrical signal from the wind turbine, the apparatus comprising: 
at least one processor; and 
a memory operatively coupled to the at least one processor, the memory storing instructions that, when executed, causes the at least one processor to perform an operation, comprising: 
buffering a sequence of sample values of the wind turbine electrical signal; 
buffering a sequence of sample times corresponding with the sequence of sample values, wherein 
determining a sub-sequence of the buffered sample values to integrate by:
updating a time integrator by adding to a value of the time integrator a time period represented by a sample time of the sequence of sample times; and 

(ii) subtracting the time period corresponding to the oldest sample time from the time integrator; and
estimating the characteristic by integrating the sample values in the sub-sequence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O./Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832